Citation Nr: 1531546	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-02  672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the case was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina.

The Veteran appeared for a February 2015 Board hearing before the undersigned; a transcript of the hearing is of record.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1971 rating decision denied service connection for back pain, also described as lumbosacral strain, because the condition claimed by the Veteran was not shown to have been treated in service.

2.  The evidence received since the unappealed August 1971 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision that denied service connection for back pain, also described as lumbosacral strain, is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is reopening and remanding the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disorder, and therefore further consideration of 
VA's duties to notify and assist is unnecessary at this time.

The claim of entitlement to service connection for back pain, also described as lumbosacral strain, was initially denied by an August 1971 rating decision.  The rating decision stated that the Veteran's spine X-ray showed Schmorl's nodules involving L2, L3, and L4, but that the conditions claimed by the Veteran were not shown to have been treated in service.  The rating decision also noted that the Veteran's DD Form 214 did not show that he had received a Purple Heart medal.  The Veteran was notified of the rating decision and his appellate rights by a letter dated August 24, 1971.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the August 1971 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In January 2009, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for a lower back condition.  He asserts that he injured his lumbar spine when he was in a helicopter crash in the Republic of Vietnam in May 1969.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the August 1971 rating decision includes personnel records from the Veteran indicating that he did receive a Purple Heart medal in service for wounds received in action in the Republic of Vietnam in May 1969 and photographs of the damaged helicopter.  The Veteran also submitted a February 2012 statement from a fellow serviceman who had also been in the May 1969 helicopter crash and described the event in detail.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board finds that the evidence submitted since the August 1971 rating decision (as noted in the previous paragraph), relates to one of the unestablished facts necessary to substantiate the appellant's claim, that of the existence of an in-service incurrence or aggravation of a disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This evidence raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disorder is reopened; the appeal is allowed to this extent.


REMAND

The Veteran testified in February 2015 and submitted written statements indicating that he first injured his lower back in 1969 in a helicopter crash in the Republic of Vietnam, and that he has experienced continuous and progressive lower back pain since that time.

The evidence of record does show that the Veteran receive a Purple Heart medal in service for wounds received in action in the Republic of Vietnam in May 1969.  He has also submitted lay statements and a statement from one of his fellow servicemen describing in detail the helicopter crash he experienced in service.  The Veteran's DD Form 214 shows his occupational specialty as infantry and that he is a recipient of the Combat Infantry Badge and the Bronze Star Medal.

Private treatment records show that the Veteran has undergone treatment for his lower back since at least 1987, and in a 1989 treatment record, he reported having back problems that began in Vietnam due to jumping from helicopters.

The Veteran was afforded a VA examination in October 2010.  The examiner noted the Veteran's report of jumping out of helicopters in service and being in a helicopter crash.  The examiner stated the Veteran's service treatment records "show no documentation of the helicopter crash" and "no injury to the lower back and no documented treatment for the low back condition," and that it was less likely than not that the Veteran's low back disorder had its onset during service.

The Board points out that as a combat veteran, the Veteran's statements must be taken as credible absent clear and convincing evidence to the contrary.  
See 38 U.S.C.A. § 1154(b) (West 2002).  The Veteran has also sent in a detailed statement from a fellow serviceman describing the helicopter crash and confirming that the Veteran was there.  Furthermore, the Board notes that the Veteran's service treatment records do not appear to be complete, as he has been service connected for shrapnel wound residuals since his separation from service, and while these injuries undoubtedly occurred during service in the Republic of Vietnam, treatment for these injuries also do not appear in the service treatment records of record.  The Board therefore finds that a new VA examination and opinion which adequately considers this lay testimony is necessary prior to further adjudication.

The Veteran has also indicated that he sought treatment at the VA Medical Center in Salisbury, North Carolina soon after separation from service, but it does not appear that an attempt has yet been made to obtain these treatment records.  The record currently contains treatment records from the Salisbury VA Medical Center from December 2008 to September 2013.  Lastly, the Veteran's personnel records have not yet been obtained.  As these records may contain information pertinent to the Veteran's service in Vietnam, including his work on board helicopters and documentation of the helicopter crash, these records should also be obtained prior to further adjudication.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the VA Medical Center in Salisbury, North Carolina all outstanding, pertinent records of treatment of the Veteran since his separation from service in March 1970 as well as any recent treatment records dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Obtain from the complete service personnel records for the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

3. After completing #1 and #2, schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disorder.  The claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disorder (degenerative disc disease and degenerative joint disease) had its onset during service or was caused or otherwise related to any event in service?  

Please accept as true and the Veteran's credible lay statements regarding jumping from helicopters in service and being in a helicopter crash (as a combat veteran, the Veteran's statements must be taken as credible absent clear and convincing evidence to the contrary).  The examiner is also asked to discuss the Veteran's credible assertions of continuity of symptomatology since service and the December 1970 
X-rays which showed Schmorl's nodules on the lumbar spine and the June 1971 diagnosis of lumbosacral strain.  Any other relevant factors should be discussed.


A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

4.  Provide the Veteran with adequate notice of the date and place of any requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).

5.  After undertaking any other development necessary, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


